     Case 2:19-cv-00880-JAD-BNW Document 17 Filed 01/06/21 Page 1 of 1



1                                UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
      EVAN RATCLIFF,                                       Case No. 2:19-cv-00880-JAD-BNW
4
                                          Plaintiff,                  ORDER
5            v.
6     J. NASH, et al.,
7                                     Defendants.
8

9           The Defendants have filed a motion seeking to vacate all deadlines in this action.

10   (ECF No. 13). The Defendants state that they have verbally agreed to a global settlement

11   with Plaintiff, encompassing both this case and two other cases. (Id. at 1-2.) When

12   reaching the settlement, Plaintiff agreed that the Defendants would file a notice informing

13   the Court of the settlement agreement and a motion requesting that future deadlines be

14   vacated.     (Id. at 2.)   The only pending deadlines in this case involve a mediation

15   settlement conference scheduled for January 8, 2021. (Id.)

16          For the foregoing reasons, IT IS ORDERED that:

17          1.      The Defendants’ motion is granted. All pending deadlines in this case are

18   vacated, and the mediation conference is canceled.

19          2.      The Clerk of the Court shall send Sharon Hardin, the Early Inmate Mediation

20   coordinator, a courtesy copy of this order.

21          3.      Plaintiff and the Defendants shall file dismissal documents no later than

22   Monday March 22, 2021, or else a joint status report informing the Court of the status of

23   the settlement.

24
            DATED THIS 6th day of January, 2021.
25

26
                                                 UNITED STATES MAGISTRATE JUDGE
27

28

                                                       1
